Citation Nr: 1641528	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-35  243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, anxiety, and depression.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hand disorder.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, anxiety, and depression.

5. Entitlement to service connection for a bilateral hand disorder.

6. Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and her Spouse


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1987 to February 1988 and October 1990 to June 1991 and March 2003 to June 2003 with additional service in the Army Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in July 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for an acquired psychiatric disorder, a bilateral hand disorder, and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a May 2008 denial of claims of service connection for PTSD, depression, an anxiety disorder, bilateral hand and wrist disorders, and a right shoulder disorder. 

2. Newly submitted evidence raises a reasonable possibility of substantiating the claims of service connection for an acquired psychiatric disorder, bilateral hand disorder, and a right shoulder disorder.


CONCLUSIONS OF LAW

1. The May 2008 rating decision denying the claims of service connection for PTSD, depression, an anxiety disorder, bilateral hand and wrist disorders, and a right shoulder disorder is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence since the May 2008 rating decision has been submitted to allow the reopening of these claims. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for PTSD, anxiety, depression, a bilateral hand condition, and a bilateral shoulder condition, finding that the Veteran did not have any complaints of or treatment for these conditions in service, with the exception of bilateral shoulder pain, and no evidence of a connection between these conditions and military service. The Veteran did not appeal this rating decision, and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New evidence received subsequent to the May 2008 rating decision includes VA treatment records and VA medical examinations. These treatment records show that the Veteran has ongoing psychiatric complaints, shoulder pain, and treatment for bilateral hand pain. The Veteran testified that all of these conditions were caused by her active military service. The Board finds that the new evidence received since the May 2008 rating decision is material and requires reopening the claims of service connection for an acquired psychiatric disorder, bilateral hand disorder, and right shoulder disorder. 

The Veteran's treatment records show ongoing treatment for psychiatric complaints, bilateral hand pain, and right shoulder pain. This evidence is presumed to be credible for the purpose of determining whether the case should be reopened. See Justus, supra. The new evidence relates to the unestablished fact of current psychiatric complaints, a current bilateral hand disorder, and right shoulder pain that the Veteran alleges are connected to her military service, necessary to substantiate the claim of service connection. See Shade, 24 Vet. App. at 117. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claims of service connection for an acquired psychiatric disorder, bilateral hand disorder, and right shoulder disorder been received, and the claims are reopened. See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. This claim requires further development and will be remanded to the AOJ.


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim of entitlement to service connection for a bilateral hand disorder is granted.

The application to reopen a claim of entitlement to service connection for a right shoulder disorder is granted.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately readjudicating, this claim, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran has not received VA medical opinions regarding her service connection claims. These opinions would assist in resolving the issues of whether the Veteran's claimed current psychiatric, bilateral hand, and right shoulder disorders are related to her military service. 

Additionally, the dates of the Veteran's active duty training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all private and VA treatment records pertaining to care for her claimed disabilities. If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2. Confirm the circumstances of the Veteran's active military service, including verifying her dates of service.  To this end, ask that she identify, with as much specificity as possible, each unit to which she was assigned and the dates of those assignments.  Determine whether that service was active duty (AD), active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) while serving in any branch of service or Reserves, and, to the extent feasible, provide the dates for each period of service.  In this endeavor attempt to obtain her Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like. The appropriate agency must be contacted to obtain these additional records. All attempts to obtain this information, and all responses received, must be documented in the claims file. 

3. Upon completion of that development, schedule VA compensation examinations to determine the current nature and likely etiology of the Veteran's claimed acquired psychiatric disorder, bilateral hand disorder, and right shoulder disorder.  The claims folder must be made available to the examiner in conjunction with the examination and should include a list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  The report must indicate whether the claims file, including a complete copy of this remand, was reviewed.  Based on the examination and review of the record, the examiner is asked to provide a medical opinion on the likelihood (very likely, as likely as not, or unlikely) that any current acquired psychiatric disorder, hand disorder, or right shoulder disorder initially manifested during a qualifying period of service or to a compensable degree within one year after any period of qualifying service.

In making this critical determination, the examiner is advised that service connection is permissible for disability due to disease or injury incurred in or aggravated by active duty and ACDUTRA, but only for disability due to injury, not also disease, incurred in or aggravated by INACDUTRA. 

It therefore is essential the examiner discuss the underlying rationale of this opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be offered without resorting to mere speculation, the examiner should so state, but even more importantly provide discuss of why a more definitive response is not possible or feasible.

4. Then, after completing any other necessary development, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


